Citation Nr: 1042176	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 22, 2008, for 
the grant of service connection for mechanical cervical muscle 
strain with severe degenerative changes with osteophyte 
formation, cervical spine.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1947 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted service connection for mechanical 
cervical muscle strain with severe degenerative changes with 
osteophyte formation, cervical spine (cervical spine disability) 
and assigned a 20 percent rating, effective February 22, 2008.


FINDING OF FACT

The Veteran filed his claim of entitlement to service connection 
for a cervical spine condition on February 22, 2008; service 
connection was granted in an August 2008 rating decision, which 
assigned an effective date of February 22, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
2008, for the grant of service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2010).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim.  The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2008 was sent to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence that 
was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been granted 
and the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudicative process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 
7105(d) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c), 19.29 
(2010); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can constitute 
a "readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  An SOC was sent to the claimant in 
December 2008 which addressed the effective date issue.

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the United States Court of 
Appeals for Veterans Claims (Court) found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case.)

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
lay statements have been associated with the claims file.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.

B.  Law and Analysis

The Veteran was awarded service connection and assigned a 20 
percent disability rating for a cervical spine disability, 
effective February 22, 2008, the date of his claim.  See August 
2008 rating decision.  The Veteran contends that the effective 
date of his award of service connection should be May 1974, the 
earliest point at which the medical evidence of record reflects a 
diagnosed cervical spine disability.  See September 2008 notice 
of disagreement.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2010).

The effective date of service connection is not based on the date 
of the earliest medical evidence demonstrating a causal 
connection, but rather, on the date the application was filed 
with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Therefore, to the extent that the Veteran argues that he was 
diagnosed with a spinal condition in 1974, the Board cannot grant 
an earlier effective date based solely on a contemporaneous 
examination which indicated a cervical spine disability.

The Board has also considered whether the Veteran filed a 
previous claim for the benefits in question prior to February 22, 
2008.  A "claim" is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action that 
(1) indicates "an intent to apply for one or more [VA] benefits" 
and (2) "identifies the benefit sought" may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  When determining the 
effective date of an award of compensation benefits, VA must 
review all the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 
381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, VA is required to forward an application form to the 
claimant for execution.  If VA receives the application form 
within one year from the date it was sent to the claimant, VA 
will consider it filed as of the date it received the informal 
claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the 
file and finds that no document may be reasonably be interpreted 
to be a formal or informal claim for service connection for a 
cervical spine condition before February 22, 2008.  See Lalonde, 
12 Vet. App. at 381-82 (finding no evidence of informal claim); 
Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal 
of informal claim).  Accordingly, based upon the undisputed facts 
in this case VA is precluded as a matter of law from granting an 
effective date earlier than February 22, 2008, for service 
connection for a cervical spine disability.



ORDER

An effective date prior to February 22, 2008, for the grant of 
service connection for mechanical cervical muscle strain with 
severe degenerative changes with osteophyte formation, cervical 
spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


